Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for allowance 
1.       This communication is in response to applicant's 02/14/2022 communications in the application of Yoon for the "METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING REFERENCE SIGNAL IN WIRELESS COMMUNICATION SYSTEM" filed 11/16/2020. This application is a continuation of 16/272,473, filed 02/11/2019, now U.S. Patent #10,841,142 which is a continuation of 15/729,604, filed 10/10/2017, now U.S. Patent #10,237,104 which is a continuation of 14/703,360, filed 05/04/2015, now U.S. Patent #9,787,514 which is a continuation of 13/891,522, filed 05/10/2013, now U.S. Patent #9,025,485, and claims foreign priority to 10-2012-0050406, filed 05/11/2012 in Korea.  The amendment and response have been entered and made of record.  Claims 2, 7, 12 have been canceled and 1, 3-6, 8-11, 13-15 have been amended.  The claims have been amended to better point out and more distinctly claim subject matter comprising the invention.  The terminal disclaimers filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. 

2.         Claims 1, 3-6, 8-11, 13-15 are allowable as evident by applicant’s amendment (Claims are renumbered as 1-12 respectively).

3.         The following is an examiner's statement of reasons for allowance: Applicant's remarks submitted on 02/14/2022, along with the claim amendments have been fully considered and overcome the prior arts of record. The cited prior art has been found to be the closest prior art, 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Man U. Phan whose telephone number is (571) 272-3149. The examiner can normally be reached Monday through Friday from 6:00 am to 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

MPhan
Mar. 14, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477